Citation Nr: 1754394	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  06-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for residuals of major right elbow surgery. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to October 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this appeal now lies with the RO in San Diego, California. 

In a September 2006 rating decision, the RO in Phoenix, Arizona, increased the disability rating for the right elbow disability to 10 percent, effective November 1, 2004.  A February 2008 rating decision granted temporary 100 percent convalescent ratings from November 15, 2005, to February 28, 2006, and from April 4, 2006 to July 31, 2006, following two instances of right elbow surgery.  The 10 percent rating was then continued, effective August 1, 2006. 

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board that is no longer employed by the Board.  A transcript of the June 2010 hearing is of record.  In July 2012, he declined the opportunity to testify at a new Board hearing before a different VLJ.  

The issues on appeal were previously remanded in March 2016 for further development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board previously remanded the issues on appeal, in pertinent part, to schedule the Veteran for a VA examination to determine the severity of his right elbow disability.  The Board had also requested that the AOJ make reasonable efforts to ensure that the Veteran had received all VA correspondence previously sent to his address in San Diego after the date he moved.

Following the March 2016 remand, a March 2017 deferred rating decision indicates that the Veteran had again moved since the 2016 remand and now lived in Pensacola, Florida.  However, an April 2017 C&P notification letter was sent to the Veteran's old address.  Therefore, although the Veteran was scheduled for a VA examination in March 2017, he failed to confirm the appointment and it was cancelled, presumably due to VA's failure to send the notification letter to his current address. 

Thereafter, the record includes a June 2017 deferred rating decision where it was requested that the Veteran should be contacted via telephone regarding his correct address.  This deferred rating decision indicates that a letter sent to the Veteran the day before the examination request had not been returned; as such, it was noted that this was "likely the correct address."  However, it was noted that the VAMC may not have had the Veteran's updated address at the time the VA examination was scheduled.  Further, it was requested that, if the Veteran was reached, his address was to be confirmed and a request for a new VA examination was to be made, to include informing the VAMC of the correct address.  If unable to reach the Veteran, an address check was to be conducted.  If unable to reach the Veteran or obtain a new address, the case was to be returned to a Decision Review Officer with a VA 27-0820 (Report of General Information) documenting the above attempts and resulting information.

A review of the record shows that the development noted in the June 20017 deferred rating decision has not been completed.  As such, a remand is warranted to ensure that the Veteran has been provided proper notice of the requested VA examination.  
Accordingly, the case is REMANDED for the following actions:

1.  Ensure that any updated VA treatment records are obtained and uploaded.

2.  Complete all development specified in the June 2017 deferred rating decision, to include verification of the Veteran's current address (via telephone and/or with an address check).

If the Veteran is unreachable or an address check is unsuccessful, contact the Veteran's representative and request that s/he provide any information concerning the Veteran's current address. 

The AOJ should document all efforts to obtain the Veteran's current address.

3.  Then, reschedule the Veteran for a VA examination to determine the severity of his right elbow disability.  Ensure that the Veteran is adequately notified of the scheduled examination at his most current address of record.  The examiner should review the claims file, including this remand.  All necessary studies and tests should be conducted.

The examiner should:

a) Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right elbow AND the paired joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

b) In terms of the degree of additional range-of-motion loss, determine the extent that the right elbow disability is manifested by weakened movement, excess fatigability, incoordination, pain, stiffness, swelling, or flare-ups. 

*The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

**If the Veteran is not then suffering from a flare during the examination, the examiner should ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  

c) Determine whether the right elbow disability is manifested by impairment of the ulna with nonunion in the upper half:

 i) with false movement and loss of bone substance (1 inch or more) and marked deformity; or 

 ii) without loss of bone substance or deformity; or

 iii) nonunion in the lower half.


d) Address whether the service-connected residuals of the right elbow injury includes: 

(1) impairment of flail joint which includes joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius; (2) radius and ulna, nonunion of, with flail false joint; (3) radius impairment, including nonunion and/or malunion; (4) supination and/or pronation. If any of the above is found, such should be described in detail. 

e) Also, render an opinion as to whether the residuals of the Veteran's right elbow injury are also manifested by an open comminuted fracture with muscle or tendon damage.  If so, the examiner must specifically identify such muscle/tendon damage and comment on its severity.  

The examiner should state whether there is visible or measurable atrophy associated with any muscle damage which is related to the service-connected residuals of a right elbow disability.

f) Address any functional impairment that results from the Veteran's service-connected disabilities that may affect his ability to function and perform tasks in a work setting.  **His service-connected disabilities include right upper extremity traumatic peripheral neuropathy associated with residuals of right elbow surgery, posttraumatic stress disorder, right knee degenerative joint disease, left knee degenerative joint disease, irregularity superior end plate L1 with levoscoliosis, right elbow status post-surgical scar, right carpal tunnel syndrome, left carpal tunnel syndrome, residuals of right elbow surgery, and sinusitis/allergic rhinitis.  
The examiner must provide reasons for all opinions, addressing the medical evidence and Veteran's reports.

4.  Then readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




